37 A.3d 1089 (2012)
209 N.J. 339
In re CONTEST OF NOVEMBER 8, 2011 GENERAL ELECTION OF OFFICE OF NEW JERSEY GENERAL ASSEMBLY, FOURTH LEGISLATIVE DISTRICT.
M-763 September Term 2011, 069853
Supreme Court of New Jersey.
January 13, 2012.

ORDER
This matter having been duly presented to the Court on an application for emergent relief by Shelley Lovett, and the Court having entered an interim order on that application on January 10, 2012, and the Court having further reviewed the matter as contemplated by the interim order and having determined to certify the matter directly on its own motion pursuant to Rule 2:12-1.